Citation Nr: 0829408	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  04-30 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
including as secondary to service connected residuals of a 
left thigh shell fragment wound (sfw).

2.  Entitlement to service connection for allergies, nasal 
polyps, and rhinitis.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to January 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from October 
2002 and April 2003 rating decisions by the Phoenix RO.  In 
November 2006 the Board sought a medical advisory opinion in 
the matter pertaining to the low back.  In April 2007, the 
case was remanded for additional development and to consider 
evidence that was submitted without a waiver of initial RO 
consideration.  In October 2007, the veteran submitted a lay 
statement from a friend that relates to his claim for service 
connection for allergies.  In July 2008, he waived initial RO 
consideration of this evidence.  


FINDINGS OF FACT

1.  It is reasonably shown that the veteran's low back 
degenerative changes are related to peppering sfw injuries he 
sustained in service.

2.  Allergies, nasal polyps, and rhinitis were not manifested 
during service and are not shown to be related to his 
service.  

3.  A history of hay fever was noted on the veteran's 
examination for induction, which together with his subsequent 
reports that hay fever pre-existed service and a VA 
examiner's opinion that allergies preexisted the veteran's 
service constitutes clear and unmistakable evidence that the 
allergies preexisted service; an increase in the severity of 
the veteran's allergies beyond service is not shown.


CONCLUSIONS OF LAW

1.  Service connection for low back degenerative changes is 
warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, (2007).

2.  Service connection for allergies, rhinitis,  and/or nasal 
polyps is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.380 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  See; 38 C.F.R. § 3.159(b)(1)(including 
as amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 
30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) held that the notice requirements of the VCAA 
applied to all 5 elements of a service connection claim 
(i.e., to include the rating assigned and the effective date 
of award).  

May and September 2002 letters (prior to the RO's initial 
adjudication of the veteran's claim of service connection for 
allergies/polyps/rhinitis) informed him of the evidence and 
information necessary to substantiate his claims, and the 
information required of him to enable VA to obtain evidence 
in support of his claims.  Subsequent letters in June 2004, 
March 2006, and May 2007 provided more complete notice 
pertaining to both issues.  These letters informed the 
veteran of evidence and information necessary to substantiate 
his claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain evidence on his behalf.  He 
was also provided notice regarding disability ratings and 
effective dates of awards.  

While complete notice was not provided prior to the initial 
adjudication of the claims, such defect does not affect the 
essential fairness of the adjudication process.  The veteran 
has received all critical notice, and has had ample 
opportunity to participate in the process (i.e., respond 
and/or supplement the record) after notice was given.  
Indeed, the veteran availed himself of this opportunity as he 
submitted additional evidence during the course of the 
appeal.  An August 2004 statement of the case (SOC) and June 
2005, May 2006, and February 2008 supplemental SOCs (SSOCs) 
outlined the regulation implementing the VCAA, and also 
notified the veteran of what the evidence showed, of the 
governing legal criteria, and of the bases for the denials of 
the claims.  The February 2008 SSOC readjudicated the matters 
after all critical notice was given.  The veteran is not 
prejudiced by any technical notice timing or content defect 
that may have occurred earlier along the way, nor is it 
otherwise alleged.

The veteran's service treatment records (STRs) are associated 
with his claims file.  The RO has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  He has 
been examined by VA, and in November 2006, the Board secured 
a VHA medical advisory opinion in the matter pertaining to 
back disability.  Evidentiary development is complete to the 
extent possible.  VA's duty to assist is met.

II. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  
In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Back

The veteran's STRs are silent for any back complaints, 
findings, or diagnosis.  In May 1968, he sustained grenade 
sfw injuries to the left thigh, including a non-displaced 
fracture with a small bone cortical defect in the left distal 
femur.  A June 1968 physical examination found that his back 
was normal.  On service separation examination, clinical 
evaluation of the spine was normal; no back complaints were 
noted.  

On January 1970 VA examination, it was noted that the veteran 
sustained grenade fragment injuries in service, with primary 
injury to the left femur and some spray fragments to the mid-
back.  He reported that he did not have any current back 
complaints.  Lumbar X-rays revealed no metallic foreign 
bodies; the bones and joints of the lumbar spine appeared 
normal.

On September 2002 VA examination, the examiner noted that the 
veteran had severe thoraco-lumbar scoliosis.  X-rays of the 
lumbar and thoracic spine revealed degenerative disc disease 
with facet arthrosis and mild dextroconvex scoliosis.

A November 2002 statement from J. M., M.D., notes the 
veteran's history of left thigh trauma in service.  It was 
noted that the veteran walked with a limp and with his leg 
straightened.  The physician indicated that the injury in 
service left the veteran with a severely shortened and 
deformed femur as well as rather significant low lumbar 
degenerative and scoliotic changes due to a severely 
shortened (2 to 3 inches) left lower extremity.  He opined 
that the degenerative changes in the lumbar spine were 
directly related to the thigh wound in service with 
subsequent deformity.

On March 2003 VA examination, the veteran's claims file was 
reviewed.  The veteran reported that his low back pain began 
in 1971 or 1972; he indicated he had no low back injury other 
than the one he allegedly had in service.  The examiner noted 
that records showed some shortening of the left leg, but that 
the veteran had never used lifts.  He found an approximately 
1/4 to 3/8 inch shortening of the left leg compared to the 
right.  He observed that the veteran's gait was normal.  The 
diagnosis was multilevel degenerative disc disease of the 
lumbar spine and facet arthrosis of the lower lumbar region.  
The physician opined that since the veteran had minimal 
shortening of the left leg, no definite limp, never used 
lifts, and reportedly had an onset of low back discomfort 
initially at the time of the grenade injury in service due to 
"peppering", there was no relationship between the current 
low back disorder and the service-connected left leg 
disability.

A September 2003 VA podiatry consultation report notes the 
veteran complained of having a leg length discrepancy and 
reported that he developed back pain after recovering from a 
left femoral fracture many years earlier.  He was seeking a 
lift for his shoe.  The podiatry resident observed that the 
veteran walked with a limp to the left side and that the left 
hip sagged lower than the right.  The left leg was measured 
to be 3/4 of an inch shorter than the right.  He was given a 
3/8 inch heel lift.  
A September 2004 statement from Dr. J. M. was essentially 
identical to his November 2002 statement with the exception 
of noting that the veteran's left lower extremity was 
shortened by 2 to 3 cm. as opposed to the previous statement 
of 2 to 3 inches.

A February 2005 lumbar spine MRI revealed degenerative 
changes that were most pronounced at the L4-L5 and L5-S1 
levels.  A reviewing physician commented that the veteran's 
low back pain that radiated into the legs was likely due to 
arthritic changes and changes secondary to a short leg and 
scoliosis.  

During a July 2005 informal hearing with a Decision Review 
Officer (DRO), the veteran submitted an article about the 
relationship between lumbar spine and hip joint symptoms and 
leg length inequality.

In August 2005, R. G., D.O. examined the veteran's legs and 
low back.  The veteran reported that he began to experience 
back pain two to three years earlier.  It was noted that the 
veteran had a 3/4 inch shortening of the left leg.  Dr. R.G. 
reviewed the veteran's STRs, VA medical records, and private 
medical records he provided, and opined that the veteran had 
degenerative disc disease due to lumbar scoliosis, which was 
secondary to the leg length inequality noted on the left 
side.  He agreed with Dr. M's September 2004 noting a rather 
significant low lumbar degenerative change and scoliotic 
change due to shortened left lower extremity.  He also agreed 
with the opinion that the degenerative changes were related 
to the veteran's injuries in service.  

On November 2005 VA examination, the examiner reviewed the 
veteran's claims file, and noted the veteran's history and 
the opinions that related the veteran's back pain to a leg 
discrepancy that was a result of his leg fracture.  The 
examiner noted that the veteran's gait was normal and that 
there was minimal scoliosis to the right; and no pelvic tilt.  
The opinions in support of the claim were noted.  The 
examiner reviewed the leg injury in service and commented 
that the veteran would not have leg shortening due to this.  
He added that the injury did not produce a loss of leg 
length.  He opined that the veteran's left leg injury did not 
cause or result in low back pain and explained that there was 
no shortening of the bone with the injury.  Therefore, his 
leg being slightly shorter on the left was difficult to state 
that this was definitely due to the fracture sustained on 
active duty.

In December 2006, the Board sought a VHA advisory opinion 
regarding a nexus between the veteran's low back disability 
and his service or his service-connected left thigh sfw 
residuals.  The specialist reviewed the veteran's claims file 
and opined that it was not likely that the veteran's service-
connected left thigh disability caused or aggravated any of 
his currently diagnosed low back disorders.  The physician 
noted that the records indicated that the veteran's femur 
bone was not a complete fracture, only a cortical injury, 
which made it sensible that there was no shortening due to 
the break in the bone.  In addition, the findings of 
dextroscoliosis and the degenerative changes in the spine 
were independent of the lower extremity disability.  The 
opinion was that it was very unlikely that there would be any 
real shortening of the leg because of the changes of the 
spine.  It may have been that it was only a relative 
shortening, which was not a true shortening.  The physician 
commented that the degenerative changes in the spine were 
quite consistent with the veteran's age and that with the 
mild degree of dextroscoliosis there was no question of 
degenerative arthritis in the spine arising from the 
scoliosis.  

In March 2007, the veteran submitted medical information from 
the internet on disuse osteoporosis.  

The record clearly establishes that the veteran has a current 
back disability.  Medical records contain diagnoses of lumbar 
scoliosis and arthritis.  What remains for consideration is 
whether the current low back disability is related to the 
veteran's service or to his service-connected left thigh sfw 
residuals.

The Board notes that there is conflicting medical evidence as 
to whether the veteran's current low back disability is 
related to his service connected left thigh sfw residuals.  
The VHA opinion did not entirely resolve the conflict in the 
evidence presented.  Significantly, while the consulting 
physician stated that the opinion, which was essentially 
against the veteran's claim was consistent with the two 
previous VA opinions in the record (including one in March 
2003), the VHA consulting physician's opinion (without 
examination of the veteran) that the veteran did not have 
true shortening of the leg appears on its face inconsistent 
with the March 2003 examiner's finding of a 1/4 to 3/8 
shortening.  Furthermore, the VHA consulting physician was 
asked to comment on the opinions that were already in the 
record.  The only comment made was that the opinion given was 
consistent with the "good assessments" by two other 
doctors.  There was no reconciliation with the opinions 
supporting the veteran's claim.  

Regardless, the Board finds that there is no need to attempt 
to further resolve the remaining conflict in the evidence as 
to the theory of secondary service connection.  The Board is 
charged with considering all theories of entitlement to the 
benefit sought.  It is also noted that the veteran sustained 
combat wounds, and is entitled to the relaxed evidentiary 
standards of 38 U.S.C.A. § 1154.  

Notably, when the veteran was initially examined by VA in 
January 1970, he reported that the injuries he sustained from 
sfws in service included "spray fragments to the mid portion 
of the back."  He reported that he had no current complaints 
with respect to the sfws to the back except that he was aware 
of their presence.  The Board finds this account credible, 
and consistent with the STRS which show that the thigh injury 
was of primary concern.

When the veteran was examined by VA in March 2003, in 
explaining the rationale for an opinion to the effect that 
the veteran's low back disability was unrelated to his left 
thigh sfw residuals the examiner cited in part that the 
veteran had the onset of low back discomfort initially at the 
time of the sfw injury due to "peppering" [i.e., of 
shrapnel that was presumably removed].  The Board finds that 
this opinion expresses support for the proposition that the 
veteran's low back disability is directly related to his 
injuries in [combat] service.  There is no competent evidence 
specifically to the contrary.  Notably, the VHA consulting 
physician described the opinion as a "good assessment".  In 
light of the foregoing, the Board finds that the evidence 
reasonably supports the veteran's claim, and that service 
connection for degenerative changes of the low back is 
warranted.  

Allergies/Nasal Polyps/Rhinitis

A December 1966 pre-induction examination does not find any 
pertinent abnormalities.  In associated medical history 
elicited from the veteran, he indicated that he had hay 
fever.  The examiner noted that rhinitis was unverified.  On 
June 1968 physical examination it was noted that the veteran 
had a history of seasonal hay fever.  ENT evaluation was 
normal.  On examination the following month it was noted that 
there was no nasal obstruction.  On service separation 
examination there were no findings of abnormalities 
pertaining to allergies, nasal polyps, or rhinitis.  In an 
associated medical history the veteran again noted that he 
had hay fever.  

On January 1970 VA examination, it was noted that the veteran 
had postnasal drip and vasomotor rhinitis.  

A December 1970 private treatment record notes the veteran 
was tested for allergies.  A November 1984 record notes that 
the veteran had a long history of nasal allergies.  An 
examination revealed that there was no evidence of polyps.  
The diagnosis was allergic rhinitis.  In March 1987, he was 
noted to have "terrible rhinitis".  A June 1993 assessment 
was "severe allergies".  An August 2001 private medical 
record notes the veteran had a left nostril polyp.  A record 
dated the following month notes bilateral nasal polyps.  

A May 2002 statement from J. K., M.D. notes the veteran's 
many year history of allergies and nasal polyps, and reports 
that he performed a polypectomy on the veteran 15 to 20 years 
prior.  The veteran currently had nasal allergies with nasal 
polyps.  He opined that it was medically probable that the 
veteran's tour in Vietnam exacerbated his condition.  In May 
2003, the physician submitted another statement.  He reported 
that the veteran had a history of allergic and nonallergic 
rhinitis essentially all of his life and that he also had 
nasal polyps.  He noted that the veteran's symptoms predated 
service, and that they became significantly worse during 
service, especially when he was in Vietnam.  He added that 
the veteran had a nasal polypectomy in the late 1970s.  The 
physician noted the veteran's current symptoms and reported 
that they were not seasonal.  The symptoms were aggravated by 
changes in temperature and humidity as well as by stress.  He 
commented that vasomotor rhinitis is a condition aggravated 
by these factors.  He opined that the time spent in Vietnam 
aggravated the veteran's vasomotor rhinitis above and beyond 
the normal course of the disease process.

A July 2003 CT scan revealed the veteran had paranasal sinus 
disease.  

On November 2005 VA examination, the examiner reviewed the 
veteran's claims and noted that he had a history of allergic 
rhinitis prior to service and that postnasal drip and 
rhinitis were found on a 1970 VA examination.  The veteran 
reported that he had a significant increase in his symptoms 
while he was in Vietnam.  The examiner commented that there 
was no documentation of such, with only a history noted in 
service and a diagnosis of rhinitis on the 1970 VA 
examination.  The  assessment was allergic rhinitis; the 
examiner stated that there was no way to opine whether the 
veteran's condition was aggravated by his duty in Vietnam, 
except to say that the veteran stated he was having 
significant problems.  The examiner indicated that he was 
unable to resolve the question without resorting to mere 
speculation because there is no documentation to support the 
veteran's statement that his symptoms increased in service.  
He note that there were findings consistent with allergic 
rhinitis on 1970 VA examination.  

On September 2007 VA examination, the examiner reviewed the 
veteran's claims file and summarized the evidence of record.  
The veteran reported that his hay fever was perennial and 
that he had a nasal polypectomy in 1986.  The impression was 
chronic sinusitis.  The examiner indicated that it was 
impossible to say whether the veteran's rhinitis was 
aggravated in service.  He noted that there was preexisting 
hay fever, and rhinitis after service, and stated that it was 
impossible to say whether the veteran's allergies, nasal 
polyps, or rhinitis were incurred in service since there are 
no STR notes of visits for medical care while on active duty.  
Reports from Dr. T. and Dr. K showed chronic sinusitis which 
was a prolonged problem.  

In an October 2007 statement, a close friend of the veteran 
recalled that the veteran had minor allergy problems in high 
school and college.  They were drafted while in college and 
then returned to college after being discharged.  He noticed 
that the veteran had constant and severe allergy problems.  
The veteran had indicated he did not know what caused them to 
worsen but felt that there was something in Vietnam that 
caused them to flare up out of control and that he had not 
been the same since.  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304.  A pre-existing injury or disease is considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.306.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the "correct standard for 
rebutting the presumption of soundness under section 1111 
requires the government to show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service."  The Federal Circuit noted that 
lack of aggravation could be shown by establishing there was 
no increase in disability or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-97 
(Fed. Cir. 2004).

Service connection for diseases of allergic etiology must be 
determined on the evidence as to existence prior to 
enlistment, and if so existent a comparative study must be 
made of its severity at enlistment and subsequently.   . .  
.The determination as to service incurrence or aggravation 
must be on the whole evidentiary showing.  38 C.F.R. § 3.380.  

The United States Court of Appeals for Veterans Claims has 
held that a layperson's account of what a physician 
previously diagnosed is an inadequate basis for finding that 
a condition preexisted service.  However, when the condition 
is one, such as it is here, where it would not be noted upon 
physical examination, unless the examination was conducted 
during a period of exacerbation, a layperson's account of his 
past medical history is considered competent medical 
evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995).

Regarding chronic rhinitis and nasal polyps, there is no 
evidence that such were manifested in service; the veteran's 
STRs, including his service separation examination report, 
are silent for pertinent complaints or findings.  
Consequently, service connection for such disability on the 
basis that it became manifest in service and persisted is not 
warranted.  While a private physician has opined that the 
disability pre-existed service, and was aggravated by 
service, contemporaneous evidence does not support such 
opinion.  There is no objective (clinical) evidence of 
manifestations of rhinitis or polyps in service.  The opinion 
that the disability was aggravated in service is based 
entirely on the veteran's subjective and self-serving 
accounts of a significant worsening of symptoms during 
service; it has no basis in the clinical record, and has no 
probative value.  Notably, the only reference to rhinitis in 
STRs is to the effect that it was unverified clinically.   

Given that hay fever would not be observable unless in 
exacerbation, the veteran's report of a history of hay fever 
on induction and his consistent reports since of having a 
pre-service history of hay fever rebut the presumption of 
soundness on entry in service as to hay fever/allergies.  To 
establish service connection for the allergies, the veteran 
must show that they were aggravated by service.  While there 
is a presumption of aggravation for disability not noted on 
induction that was manifested in service, disability of 
allergic etiology was not manifested in service; any 
presumption of aggravation is rebutted by the fact that no 
increase in severity of an allergy disability during service 
is shown.  See 38 C.F.R. § 3.306; Wagner, supra.  While a 
January 1970 VA examination found postnasal drip and 
vasomotor rhinitis, this was approximately a year after the 
veteran's discharge from service, and has no bearing on 
whether the disability was incurred or aggravated in service.  
Notably, it was not so alleged when the veteran was examined 
in 1970.   

In light of the foregoing, the preponderance of the evidence 
is against the claim of service connection for 
allergies/rhinitis/nasal polyps, and the claim must be 
denied.  


ORDER

Service connection for degenerative arthritis of the back is 
granted.

Service connection for allergies, nasal polyps, and rhinitis 
is denied.

____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


